    Case 1:20-mj-01044-AMD Document 11 Filed 09/11/20 Page 1 of 2 PageID: 146


                                                                                               ROSELAND OFFICE:

                                       Greenbaum Rowe                                       75 LIVINGSTON AVENUE
                                                                                                         SUITE 301


                                          Smith Davis
                                                                                        ROSELAND, NJ 07068-3701

                                                                               LLP                 (973) 535-1600
                                                                                              FAX (973) 535-1698

                                             COUNSELORS AT LAW
                                                                                            WOODBRIDGE OFFICE:
                                                 146 ROUTE 34                                      P.O. BOX 5600
                                                   SUITE 325                               WOODBRIDGE, NJ 07095
                                                                                              DELIVERY ADDRESS:
                                             HOLMDEL, NEW JERSEY 07733                 METRO CORPORATE CAMPUS I
                                         (732) 476-2660   FAX (732) 946-7248              99 WOOD AVENUE SOUTH
                                                                                                 ISELIN, NJ 08830
CHRISTOPHER D. ADAMS                          INFO@GREENBAUMLAW.COM                                732-549-5600
CHAIR, CRIMINAL DEFENSE & REGULATORY           WWW.GREENBAUMLAW.COM
COMPLIANCE GROUP
(732) 476-2692 - DIRECT DIAL
(732) 476-2693 - DIRECT FAX
CADAMS@GREENBAUMLAW.COM




  September 11, 2020

  VIA ECF
  Hon. Ann Marie Donio, U.S.M.J.
  Mitchell H. Cohen Building
  & U.S. Courthouse
  4th and Cooper Streets
  Camden, NJ 08101

          Re:      United States v. Andrew Drechsel
                   Mag. No. 20-1044(AMD)

  Dear Judge Donio:

          Please accept this brief reply to the government’s opposition to the defense request for
  bail. There are only two points to which I would like to respond: (1) the disingenuous and false
  suggestion that Mr. Drechsel’s girlfriend is also a “victim”; and (2) there is no way to prevent his
  use of technology while in the home. I will address these points below even though I have not
  been provided a copy of the pretrial services report that was provided to and cited by the
  government. Govt. Br. at 2.

          The suggestion by the government that April Beckner is also a “victim” is false, and the
  implication made is beneath this US Attorney’s office. The government tries to imply – in an
  effort to inflame the court – that because they have known each other for “nearly 10 years” that
  they have been in a sexual relationship for that long. That is false and they have no good faith
  basis to suggest it. What is worse is the only basis for that suggestion is the “spinning” of my
  characterization of their relationship as “partners” for “nearly 10 years.” Putting aside the fact
  that the government’s attempt to spin a “nearly” characterization in order to falsely claim a
  pattern by the defendant is egregious, it highlights how desperate its position is. Ms. Beckner
  was not 15 when her sexual relationship began with Mr. Drechsel and the government has no
  good faith basis to suggest that. If there is such a basis, the government should be required to


  6480414.1
  Case 1:20-mj-01044-AMD Document 11 Filed 09/11/20 Page 2 of 2 PageID: 147




Hon. Ann Marie Donio, U.S.M.J.
September 11, 2020
Page 2


present it. Otherwise, it should be required to retract that false statement. It owes that duty of
candor to the Court. Frankly, if the government is so willing to play fast and loose with facts
like this, the Court should seriously question the remaining facts contained in its motion that it
suggests support the strength of its case.

         Next, the government suggests the bail package is inadequate because “there is no
realistic way to prevent the defendant from using a computer, smartphone, or other means of
interstate commerce to contact other potential victims.” Govt. Br. at 5. This is not true. First of
all, the defendant would be required to follow the restrictions placed on him by the Court.
Restrictions like this are imposed routinely and defendants are required to follow them or face
the consequences. However, the proposed third-party custodians took the extraordinary,
additional step yesterday and purchased a safe to keep all electronics out of reach of Mr.
Drechsel. See receipt attached as Exhibit A. They then gathered Mr. Drechsel’s personal
phone, work phone, tablet, laptop, and Xbox controller with the power cord. Together with Ms.
Beckner’s Phone and laptop, and their son’s iPad, these items are being placed in the safe. See
photos, attached as Exhibit B. The wifi password for the residence has also been changed and
will not be shared with Mr. Drechsel.

       I respectfully submit that, after an analysis of each of the statutory factors set forth in 18
U.S.C. § 3142(g), together with the proffered bail package, Mr. Drechsel has satisfied his
“limited burden of production” and the Government cannot meet its burden that he presents a
danger to the community or risk of flight that the assortment of bail conditions cannot eliminate.
Accordingly, the defense respectfully requests that the Court release Mr. Drechsel on the
proposed bail package.

                                                      Respectfully yours,



                                                      CHRISTOPHER D. ADAMS

cc:         AUSA Alisa Shver
            USPTS Officer Wayne Webb




6480414.1
